Citation Nr: 0111676	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.  

2.  Entitlement to service connection for status post liver 
transplant, claimed as a residual of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June and September 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The September 1998 rating action denied service connection 
for residuals of malaria on the basis that the claim was not 
well grounded.  However, as noted above, the concept of a 
well-grounded claim has been eliminated.  Accordingly, a 
remand of that claim is required in order to provide the RO 
with an opportunity to readjudicate the appellant's claim.  
See generally Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (when law or regulation changes after claim has been 
submitted, but before administrative or judicial appeal 
process has been concluded, law which is most favorable to 
plaintiff must be applied).  

The Board notes that the veteran requested a hearing before 
the Board in VA Form 9 of January 2000, but his attorney, in 
correspondence of April 2001, asked that additional 
development be accomplished prior to any hearing by the 
Board.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran alleges that his service records are incomplete 
because they do not document his hospitalization in Vietnam 
for malaria (of which he alleges that he had post service 
recurrences) and exposure to herbicidal agents.  He has 
requested that his service personnel records be obtained in 
an effort to document this period of hospitalization.  He has 
also stated that in December 1997 the Social Security 
Administration (SSA) informed him in writing that he was 
eligible for "benefits" as of October 1997, but no SSA 
records are on file.  

The RO has made attempts to obtain private clinical records 
but it is unclear to what extent further attempts are 
required under the VCAA and what notice must be given to the 
veteran.  Accordingly, additional attempts, in compliance 
with the VCAA, should be made.  

In April 2001 the veteran's attorney requested that the 
veteran be afforded a VA examination for the purpose of 
determining whether the veteran has residuals of malaria and 
to determine the etiology of his liver disease which required 
a liver transplant.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for malaria, 
liver disease or exposure to herbicides 
since discharge from active service.  
After securing the necessary release, the 
RO should obtain these records.  These 
records should include all clinical 
records and not merely reports of 
findings and diagnoses.  

2.  The RO should secure the veteran's 
service personnel records through 
official channels and associate them with 
the claims folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  The veteran should be afforded a VA 
examination to determine (1) whether he 
now has any residuals of malaria of 
service origin; (2) the nature and 
etiology of the ailment which led to his 
liver transplant; and (3) whether the 
pathology which led to his liver 
transplant is related to disability 
incurred or aggravated in service or to 
exposure to herbicidal agents in Vietnam.  
If it is determined that the veteran had 
cirrhosis which led to his liver 
transplant, an opinion or diagnosis 
should be rendered as to the cause of any 
such cirrhosis.  

All opinions or diagnoses expressed 
should be in terms of the degree of 
probability, i. e., is it as likely as 
not that the alleged relationship exists.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Consideration 
should be given to conducting such 
studies may establish that the veteran 
has or had in the past any malarial 
parasites.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


